IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: N.M., A MINOR          : No. 255 EAL 2022
                                           :
                                           :
PETITION OF: J.M., MOTHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of November, 2022, the Petition for Allowance of Appeal

is DENIED.